Citation Nr: 1439669	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  03-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran had a period of active duty training for service with the Air National Guard from August 1981 to December 1981.  She served on active duty with the United States Army from December 1983 to July 1984, and from February 1989 to May 1991.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) including a December 2001 rating decision which, in pertinent part, increased the disability evaluations for the Veteran's right knee chondromalacia patella and left knee chondromalacia patella under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257 from 20 to 30 percent, effective June 26, 2001.  In May 2002, the RO denied TDIU.  In June 2002, the Veteran submitted a notice of disagreement (NOD) with the denial of both increased evaluations for her right knee and left knee chondromalacia patella and TDIU.  In March 2003, the RO issued a statement of the case (SOC) to which addressed the issues of increased evaluations for her right knee and left knee chondromalacia patella.  In March 2003, the Veteran submitted an Appeal to the Board (VA Form 9) with the denial of increased evaluations for her right knee and left knee chondromalacia patella. 

In July 2006, the RO denied service connection for lumbar spine degenerative disc disease, chronic lumbar strain, and a right hip disorder.  In September 2006, the Veteran submitted an NOD with the July 2006 rating decision.  In July 2007, the RO again denied TDIU.  In March 2008, the RO issued an SOC which addressed the issues of service connection for lumbar spine degenerative disc disease, chronic lumbar strain, and a right hip disorder.  In June 2008, the Veteran submitted a VA Form 9 regarding the denial of service connection for a chronic lumbar spine disorder and a chronic right hip disorder. 

In July 2008, the RO issued an SOC which addressed the issue of the Veteran's entitlement to TDIU.  In July 2008, the Veteran submitted a VA Form 9 with respect to the denial of TDIU.  In March 2009, the Board denied service connection for a right hip disorder and remanded other issues to the Appeals Management Center (AMC) in Washington, DC, for additional action. 

In February 2011, the AMC granted service connection for degenerative arthritis of the bilateral knees and assigned a single 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective December 1, 2004.  This issue is on appeal, as the rating represents a manifestation of the knee disabilities previously perfected to the Board.

In April 2013, the Board denied entitlement to increased evaluations for the left and right knee chondromalacia patella under Code 5099-5257; those decisions are final and the matters are no longer on appeal.  The Board then remanded the issues of service connection for a low back disability and evaluation of left and right knee arthritis, to include consideration of separate evaluations for each knee.

In a November 2013 decision, the AMC granted service connection for lumbar spine degenerative disc disease; this was a full grant of the service connection benefit sought on appeal, and hence no further question remains for consideration by the Board with regard to service connection for the low back.  The AMC also determined that left knee and right knee arthritis should be evaluated separately, and assigned an additional 10 percent evaluation as a result.  However, as this does not represent the maximum possible benefit and the Veteran has not expressed satisfaction with the decision, the appeal is not fully satisfied, and remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  TDIU entitlement was again denied by the AMC, and also remains on appeal.

The Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in August 2003.  Her claim was denied in February 2004.  The Veteran submitted an NOD in April 2004 and was issued an SOC in November 2004.  However, an August 2005 substantive appeal was not timely filed, and the denial became final.  Therefore, the Board does not have appellate jurisdiction over the issue at this time. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The Board determined in the April 2013 decision that in November 2005, the accredited representative advanced contentions which may be reasonably construed as an informal application to reopen the claim of entitlement to service connection for PTSD.  The issue had not been adjudicated by the RO.  Therefore, the Board did not have jurisdiction over it, and it was referred to the RO for appropriate action.  As it does not appear any action on this claim has yet been taken, the matter is again referred.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Knees

In April 2013, the Board directed that the Veteran be provided a supplemental SOC (SSOC) with regard to the question of evaluation of left and right knee arthritis, as the Veteran had not been afforded clear notice that such issue was properly on appeal.  The Board determined that the evaluation of arthritis was before it as part of the more general appeal for increased evaluations for knee disabilities, previously addressed solely as chondromalacia patella.

The AMC failed to issue an SSOC on remand, and instead issued a rating decision granting a separate 10 percent evaluation for each knee.  This in no way placed the Veteran on notice that the evaluation of left and right knee arthritis, whether separate or bilateral, was on appeal.  In fact, the Informal Hearing Presentation submitted by her representative fails to list the issue(s) as being on appeal.  The AMC therefore failed to comply with the April 2013 Board remand.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is again required for issuance of an SSOC on the issues of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis, and entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

TDIU

Also in April 2013, in connection with a request for an opinion on service connection of a low back disability, the Board requested that the reviewer specifically comment on the impact of the condition upon the Veteran's occupational functioning.  The doctor who was consulted declined to do so, maintaining that the Board had requested an opinion on the ultimate factual question of unemployability.  The Board is puzzled as to this interpretation, as the plain language used makes clear that the Board was merely defining the scope of "occupational functioning" for the opiner.  The Board would further note that the authorities cited by the doctor as his reasons for not offering the requested commentary, the VA adjudication Procedures manual M21-1MR and Fast Letter 13-13, are not binding upon the Board.  As provided by 38 C.F.R. § 19.5, the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C.A. § 7104(c).  

However, review of the claims file reveals that following the April 2013 remand, two VA doctors provided contradictory findings regarding the Veteran's occupational functional capacity.  In April 2013, a doctor opined that the Veteran remained capable of sedentary employment, while a July 2013 reviewer opined that the Veteran could perform neither sedentary nor physical labor.  Moreover, the Veteran's representative has argued that the examiners have not considered the extent of impairment of flare-up of the various disabilities.  Therefore, the Board finds that on remand, it is more appropriate to secure new, updated VA examinations so that a fully informed decision may be rendered.

Finally, updated VA treatment records, from April 2013 to the present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the Central Alabama Health Care System/ Montgomery VA medical center, as well as all associated clinics and any other VA facility identified by the Veteran or in the record, for the period of April 2013 forward.

2.  Schedule the Veteran for appropriate VA examinations in connection with the claims for increased ratings for arthritis of the knees and for TDIU due to the Veteran's service-connected degenerative disk disease of the low back, left knee chondromalacia, right knee chondromalacia, left great toe residuals of hallux valgus surgery, left knee degenerative arthritis, right knee degenerative arthritis, and history of plantar wart excision.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected bilateral knee disabilities.  The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  If such is not possible without resorting to speculation, the examiner should explain why.

The examiner(s) should provide information concerning the functional impairment that results from the service-connected disabilities that may affect the Veteran's ability to function and perform tasks in a work setting (e.g., sitting, standing, walking, bending, stooping, lifting, etc.).  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU and entitlement to increased evaluations for left and right knee arthritis.  If any of the benefits sought remain denied (not granted in full, to the maximum extent possible), issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



